Fourth Court of Appeals
                                San Antonio, Texas
                                      August 3, 2018

                                   No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellants

                                            v.

                     ELEPHANT INSURANCE COMPANY, LLC,
                                  Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI14055
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 9, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court